IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-406

                                       No. COA21-544

                                     Filed 21 June 2022

     Alamance County, No. 19JT139

     IN THE MATTER OF:

     L.M.B.


           Appeal by respondent mother and respondent father from orders entered 17

     May 2021 and 2 June 2021 by Judge Frederick B. Wilkins Jr. in Alamance County

     District Court. Heard in the Court of Appeals 22 February 2022.


           Ewing Law Firm, P.C., by Robert W. Ewing, for respondent-appellant mother.

           Kimberly Connor Benton for respondent-appellant father.

           Jamie L. Hamlett for petitioner-appellee Alamance County Department of
           Social Services.

           Matthew D. Wunsche for the Guardian ad Litem.


           GORE, Judge.


                       I.   Factual and Procedural Background

¶1         On 28 July 2019, the Burlington Police Department (“BPD”) responded to a

     service call at the Knights Inn motel. When law enforcement arrived, respondent

     mother told the officer that respondent father had slapped her on the face and threw
                                              IN RE: L.M.B.

                                             2022-NCCOA-406

                                            Opinion of the Court



     a remote control at her, which struck the infant L.M.B (“Lilly”) on the head.1

     Respondent mother had a visible bruise from the slap. The responding officer also

     noticed Lilly needed a diaper change and to be fed. Lilly was less than three months

     old at the time. Respondent father was charged with assaulting respondent mother.

¶2            The Alamance County Department of Social Services (“DSS”) received a report

     about the family on 8 August 2019. The social worker had difficulty arranging a

     meeting with respondent parents. When the social worker met with respondent

     mother, she denied any domestic violence with respondent father or that he hit Lilly

     with a remote, but she agreed to have no contact with him pursuant to a no-contact

     order. Once the no-contact order was lifted, however, respondent parents began

     living together again.

¶3            On 3 September 2019, BPD received a service call at the Knights Inn for a child

     welfare check. When the responding officer spoke to respondent mother, she was

     “incoherent and said she had been up all night because she was concerned about

     snakes” in the motel room. Respondent father was asleep on the bed and difficult to

     wake up. It took several more minutes for respondent father to become coherent after

     officers woke him. Respondent father also told the officers that there were snakes in

     the motel room. Officers did not find any snakes in the room and contacted DSS.




     1   We use a pseudonym to protect the identity of the juvenile and for ease of reading.
                                        IN RE: L.M.B.

                                       2022-NCCOA-406

                                      Opinion of the Court



¶4         DSS reported the motel room was in “complete disarray” and there was no

     appropriate place for Lilly to sleep.   There were open food containers, feminine

     hygiene products on the floor, and no sheets on the bed.

¶5         On 20 September 2019, DSS filed a petition alleging Lilly was neglected and

     dependent. DSS alleged respondent parents believed there were snakes in the motel

     room where they lived with Lilly, although none were present.       DSS requested

     respondent parents submit to a drug screen, but both declined. During a later Child

     and Family Team meeting, respondent parents denied substance misuse and

     continued to assert there were snakes in the motel room. Respondent parents agreed

     to a Temporary Safety Plan, which included placement with a maternal aunt and

     uncle. Respondent father later objected to the placement. A Rule 17 Guardian ad

     Litem was appointed for respondent father due to him suffering bipolar and

     depressive episodes and a traumatic brain injury from being struck in the head.

¶6         On 6 November 2019, the trial court adjudicated Lilly neglected and

     dependent.   In the dispositional portion of the order, the trial court ordered

     respondent mother: 1) maintain sufficient employment; 2) obtain and maintain safe

     and stable housing; 3) utilize mental health services and undergo psychological

     assessment; 4) engage in substance abuse treatment and submit to drug screens; 5)

     participate in parenting and domestic violence classes; and 6) update DSS about her

     progress on her case plan. The trial court ordered respondent father to take similar
                                           IN RE: L.M.B.

                                          2022-NCCOA-406

                                         Opinion of the Court



       steps to achieve reunification, in addition to Substance Abuse Intensive Outpatient

       Program (“SAIOP”) classes.

¶7           The trial court kept Lilly in her placement with the maternal aunt and uncle.

       The trial court granted respondent parents weekly supervised visits with Lilly. In a

       July 2020 order, the trial court expanded respondent parents’ visitation.

¶8           In September 2020, the trial court entered an initial permanency planning

       order, which set a primary permanent plan of reunification and a secondary plan of

       adoption.   The trial court again ordered specific steps towards reunification as

       outlined in its dispositional order. It further indicated visitation could expand to

       include unsupervised visits if there were no issues or concerns with visitation.

¶9           A subsequent November 2020 order suspended all unsupervised visits between

       respondent parents and Lilly. The trial court found that respondent parents had gone

       to the home of a known drug dealer, that respondent father had suffered a cardiac

       incident, and that respondent parents had submitted diluted urine samples for drug

       screens.    At the hearing, respondent father interrupted respondent mother’s

       testimony and attempted to direct her. The next permanency planning hearing was

       continued until January 2021, and the trial court changed the permanent plan to a

       primary plan of adoption with a secondary plan of reunification.

¶ 10         On 29 January 2021, DSS filed a motion to terminate respondent parents’

       parental rights to Lilly. As to both respondent parents, the motion alleged grounds
                                           IN RE: L.M.B.

                                          2022-NCCOA-406

                                         Opinion of the Court



       of neglect, willful failure to make reasonable progress, and willful failure to pay a

       reasonable portion of the cost of care. As to respondent father only, the motion also

       alleged dependency.

¶ 11         At the termination hearing, social worker Freddie Omotosho testified that Lilly

       came into DSS custody because of concerns about respondent parents’ domestic

       violence, substance misuse, hallucinations, and lack of proper care and supervision.

       Respondent parents were ordered in the initial disposition to resolve their housing,

       mental health, substance abuse, and domestic violence issues to achieve reunification

       with Lilly.   Ms. Omotosho testified in detail about respondent parents’ lack of

       progress on their case plans. Social worker Madalyn Schulz, who received the case

       after Ms. Omotosho, similarly described respondent parents’ difficulties in working

       with the services offered by DSS to complete the goals of their respective case plans.

¶ 12         Dr. Julianna Ludlam conducted psychological evaluations on both respondent

       parents, which were admitted at the termination of parental rights adjudication

       hearing. Dr. Ludlam described how both respondent parents denied the existence of

       domestic violence and substance misuse despite evidence to the contrary, including

       police reports from prior incidents. Dr. Ludlam testified she did not have “major

       concerns” about respondent mother’s substance misuse, but that respondent father’s

       frequent trips to the hospital “showed the extent of his potential substance abuse

       problem,” in part because some addicts use the emergency department as a method
                                            IN RE: L.M.B.

                                           2022-NCCOA-406

                                          Opinion of the Court



       of obtaining prescription drugs. Respondent parents described one another as great

       parents, and they did not recognize any issues in their relationship with Lilly.

       According to Dr. Ludlam, respondent mother’s ongoing relationship with respondent-

       father and her continued defense of him placed Lilly “at higher risk.” Dr. Ludlam

       testified:

                    So it was not my concern that either [respondent father] or
                    [respondent mother] would purposefully, intentionally
                    neglect or abuse their daughter. It was clear to me that
                    both parents love their daughter and want the best for her.
                    My concerns were, at the time of the evaluation, that
                    [respondent father’s] use of substances could—for one,
                    could either lead to her being neglected or being exposed to
                    risky situations involving drug use or the aftermath of drug
                    use. I think that was my primary concern.

¶ 13          After hearing the evidence, the trial court adjudicated grounds to terminate

       respondent parents’ parental rights based on neglect, willful failure to make

       reasonable progress, and willful failure to pay a reasonable portion of the cost of care.

       In a separate dispositional order, the trial court also concluded that termination of

       parental rights was in Lilly’s best interests. The dispositional order indicates that

       the matter was heard by Judge Fred Wilkins, but the order is signed “F. Wilkins by

       Bradley Reid Allen 6/1/21.”

                                   II.   Standard of Review

¶ 14          A termination of parental rights proceeding consists of a two-stage process:

       adjudication and disposition.      N.C. Gen. Stat. §§ 7B-1109, -1110 (2020).          At
                                            IN RE: L.M.B.

                                            2022-NCCOA-406

                                          Opinion of the Court



       adjudication, the trial court examines the evidence and determines whether sufficient

       grounds exist under § 7B-1111 to authorize the termination of parental rights. § 7B-

       1109(e).   The burden is upon the petitioner to demonstrate that grounds for

       termination exist, and the trial court’s findings of fact must be based on “clear, cogent,

       and convincing evidence.” § 7B-1109(f). “If the trial court determines that any one

       of the grounds for termination listed in § 7B-1111 exists, the trial court may then

       terminate parental rights consistent with the best interests of the child.” In re T.D.P.,

       164 N.C. App. 287, 288, 595 S.E.2d 735, 736-37 (2004); § 7B-1110(a).

¶ 15         “We review a trial court’s adjudication under N.C.G.S.§ 7B-1111 to determine

       whether the findings are supported by clear, cogent and convincing evidence and the

       findings support the conclusions of law. The trial court’s assessment of a juvenile’s

       best interests at the dispositional stage is reviewed for abuse of discretion.” In re

       E.H.P., 372 N.C. 388, 392, 831 S.E.2d 49, 52 (2019) (quotation marks and citations

       omitted). The trial court’s conclusions of law are subject to de novo review. In re

       N.D.A., 373 N.C. 71, 74, 833 S.E.2d 768, 771 (2019). An abuse of discretion occurs

       “where the court’s ruling is manifestly unsupported by reason or so arbitrary that it

       could not have been the result of a reasoned decision.” In re N.K., 375 N.C. 805, 819,

       851 S.E.2d 321, 332 (2020).

¶ 16         “When the trial court is the trier of fact, the court is empowered to assign

       weight to the evidence presented at the trial as it deems appropriate.            In this
                                              IN RE: L.M.B.

                                              2022-NCCOA-406

                                          Opinion of the Court



       situation, the trial judge acts as both judge and jury, thus resolving any conflicts in

       the evidence.” In re Oghenekevebe, 123 N.C. App. 434, 439, 473 S.E.2d 393, 397 (1996)

       (citations omitted). “[O]ur appellate courts are bound by the trial courts’ findings of

       fact where there is some evidence to support those findings, even though the evidence

       might sustain findings to the contrary.” In re Montgomery, 311 N.C. 101, 110-11, 316

       S.E.2d 246, 252-53 (1984) (citations omitted). “Where no exception is taken to a

       finding of fact by the trial court, the finding is presumed to be supported by competent

       evidence and is binding on appeal.” Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d

       729, 731 (1991) (citations omitted).       “Moreover, we review only those findings

       necessary to support the trial court’s determination that grounds existed to terminate

       respondent’s parental rights.” In re T.N.H., 372 N.C. 403, 407, 831 S.E.2d 54, 58-59

       (2019) (citation omitted).

                                       III.     Discussion

¶ 17         In the case sub judice, the trial court’s adjudication order was based on finding

       grounds existed for terminating respondent parents’ parental rights pursuant to §

       7B-1111(a)(1), (2), and (3) by clear, cogent, and convincing evidence. Specifically, the

       trial court concluded as a matter of law that respondent parents had: (a) neglected

       Lilly within the meaning of § 7B-101 and there is a high likelihood of repetition of

       neglect if Lilly is returned to their care; (b) willfully left Lilly in foster care or

       placement outside the home for more than 12 months without showing to the
                                            IN RE: L.M.B.

                                           2022-NCCOA-406

                                          Opinion of the Court



       satisfaction of the court that reasonable progress under the circumstances had been

       made in correcting those conditions which led to Lilly’s removal, and respondent

       parents’ inability to provide care is not based upon their poverty; and (c) willfully

       failed to pay a reasonable portion of the cost of care for Lilly although physically and

       financially able to do so while Lilly was in DSS custody for a continuous period of six

       months preceding the filing of the motion to terminate parental rights.

       A. Adjudication

¶ 18         We first address the third ground for termination, failure to pay a reasonable

       portion of the cost of care. Pursuant to § 7B-1111(a)(3), a parent’s rights can be

       terminated if the parent willfully fails to pay, for six months preceding the filing of

       the motion to terminate parental rights, a reasonable portion of the cost of care for

       the juvenile although physically and financially able to do so. § 7B-1111(a)(3). DSS

       filed its motion to terminate parental rights on 29 January 2021, and the relevant

       six-month period to determine whether respondent parents had the ability to pay

       their reasonable portion of the cost of care is from 29 July 2020 to 29 January 2021.

                    Our Supreme Court has held that a finding that a parent
                    has ability to pay support is essential to termination for
                    nonsupport. However, this Court has further clarified that
                    there is no requirement that the trial court make a finding
                    as to what specific amount of support would have
                    constituted     a    “reasonable     portion”    under    the
                    circumstances, and therefore that the only requirement is
                    that the trial court make specific findings that a parent was
                    able to pay some amount greater than the amount the
                                              IN RE: L.M.B.

                                             2022-NCCOA-406

                                            Opinion of the Court



                    parent, in fact, paid during the relevant time period.

       In re N.X.A., 254 N.C. App. 670, 676, 803 S.E.2d 244, 248, (purgandum), disc. rev.

       denied, 370 N.C. 379, 807 S.E.2d 148 (2017).

¶ 19         Respondent parents selectively challenge several of the trial court’s findings of

       fact as to each ground for termination. Regarding ground three, failure to pay a

       reasonable portion of the cost of care, they argue the trial court erred by failing to

       consider “in-kind” contributions they made in lieu of financial support and assert

       their lack of support was not willful. Respondent father also challenges findings of

       fact 88, 93 and 100, which indicate during the relevant six-month period, respondent

       parents provided zero dollars towards the cost of Lilly’s care and made a conscious

       decision not to pay child support.

¶ 20         However, there are a total of 245 remaining unchallenged findings of fact

       which support the trial court’s reasoning. The trial court made many uncontested

       findings of fact regarding child support which are binding on appeal. Some of those

       unchallenged findings include but are not limited to the following:

                    80. The Respondent Mother was employed throughout the
                    majority of the life of the foster care case at K & W. During
                    the start of COVID, the mother was laid off but received
                    unemployment compensation.

                    81. The Respondent Mother then was employed through
                    Goodwill. That employment was short term as the mother
                    was terminated for stealing. She never informed the social
                    worker she was terminated or why she was terminated.
                        IN RE: L.M.B.

                       2022-NCCOA-406

                     Opinion of the Court



82. The Respondent Mother then reported employment at
Food Lion. The Respondent Mother testified that she
works 30 hours a week at Food Lion. She had provided one
paycheck stub from Food Lion which indicates that
Respondent Mother works less than twenty hours a week.

83.    The Respondent Father has received disability
payments through the life of the foster care case. He was
briefly employed through K & W.

84. In the dispositional order, the Respondent Parents
were ordered to provide child support and instructed on
how to get child support established. The mother could
work with Child Support Enforcement/IVD. The father
could establish a trust account. This was repeated in every
review and permanency planning order.

...

86. During the relevant six-month period, neither parent
made any effort to establish child support payments
through the appropriate options.

87. During the relevant six-month period, the mother
provided zero dollars towards the cost of care of the juvenile
despite having the ability to pay more than zero.

...

89. The parents have provided items during visitation such
as clothing, toys, diapers and wipes. There was no prior
agreement between the parents and the Alamance County
Department of Social Services that these items would be
counted towards child support or offset their child support
obligation. In fact, during this period of time, there were
ongoing court orders requiring the parents to pay their
reasonable portion of the cost of care of the juvenile.

90. The mother is able-bodied and has been employed
during the course of the foster care case and/or received
                       IN RE: L.M.B.

                      2022-NCCOA-406

                     Opinion of the Court



unemployment benefits.

91. The Respondent Mother has willfully failed to pay her
reasonable portion for the cost of foster care during the
relevant six-month period.

92. The Respondent Mother has willfully failed to pay her
reasonable portion for the cost of foster care during the
relevant six-month period.

...

94. In the relevant six-month period prior to filing of the
motion to terminate parental rights, the parents paid zero
towards the cost of care for [Lilly].

...

97. In March of 2021, the Respondent Mother completed a
Voluntary support Agreement. It required her to pay
$50.00 a month effective March 1, 2021. The mother has
made one payment.

...

99. After filing of the motion to terminate parental rights,
the Respondent Father paid $300.00 into a trust account
established by the Alamance County Department of Social
Services for the benefit of [Lilly].

...

101. Further, during a Child and Family Team Meeting,
the Respondent Mother stated that her attorney advised
her not to worry about paying child support. This further
indicates a deliberate decision by the mother not to pay
child support despite a court order requiring such
payments.

102. The Alamance County Department of Social Services
has expended funds for the cost of care of the juvenile.
                                            IN RE: L.M.B.

                                           2022-NCCOA-406

                                          Opinion of the Court



¶ 21          Here, the uncontested findings support the trial court’s adjudication finding

       grounds for termination of parental rights based on failure to pay a reasonable

       portion of the cost of care. These findings indicate respondent mother was employed

       throughout most of the life of the case and received unemployment benefits when she

       lost her job. Respondent father also received disability payments and was briefly

       employed. Respondent parents were ordered to establish child support and they

       failed to do so.

¶ 22          Respondent mother cites In re J.A.E.W., 375 N.C. 112, 117, 846 S.E.2d 268,

       271 (2020), for the proposition that a trial court is required to consider “in kind”

       contributions as a form of support. However, In re J.A.E.W. contains no such holding.

       This argument is premised upon one sentence, “[The respondent father] also did not

       buy [the juvenile] clothing or other necessities while she was in foster care.” Id. In

       context, this statement simply reinforces the undisputed fact that the respondent

       father in that case failed to make any form of child support payment and failed to

       make any other contribution to the care of his child while she was in DSS custody.

       The In re J.A.E.W. decision does not require a trial court to consider items or gifts as

       a form of support.

¶ 23          In this case, the trial court specifically acknowledged respondent parents had

       provided “in kind” contributions in the form of clothing, toys, diapers, etc., during

       their visits, but there was no agreement in place that these items would offset their
                                           IN RE: L.M.B.

                                          2022-NCCOA-406

                                         Opinion of the Court



       support obligation. It was not error for the trial court to acknowledge these gifts but

       also determine they did not qualify as court ordered financial support payments for

       Lilly’s care.

¶ 24          Thus, the trial court’s adjudication order finding grounds existed for

       termination of parental rights pursuant to § 7B-1111(a)(3) was based on clear, cogent,

       and convincing evidence. Where there is sufficient evidence to support one ground of

       termination for respondent parents’ parental rights, it is unnecessary for this Court

       to address the remaining grounds for termination. See In re Moore, 306 N.C. 394, 404,

       293 S.E.2d 127, 133 (1982) (“If either of the three grounds aforesaid is supported by

       findings of fact based on clear, cogent and convincing evidence, the order appealed

       from should be affirmed.”). Thus, we do not address respondent parents’ remaining

       challenges to the trial court’s adjudication pursuant to § 7B-1111(a)(1) and (2) for

       neglect and willful failure to make reasonable progress.

       B. Best Interests Determination

¶ 25          Respondent mother has not challenged the trial court’s determination that the

       termination of her parental rights would be in Lilly’s best interest. Therefore, we

       affirm the trial court’s termination order with respect to respondent mother.

       Respondent father does argue the trial court erred by finding it was in Lilly’s best

       interests for his parental rights to be terminated. We address his arguments as

       follows.
                                            IN RE: L.M.B.

                                           2022-NCCOA-406

                                          Opinion of the Court



¶ 26         Respondent father challenges findings of fact 12 and 28-31 of the dispositional

       order and reasserts his prior challenges to the findings of fact as adopted from the

       underlying adjudication order. However, most of his arguments do not allege the

       findings are unsupported by evidence, but that the trial court weighed the evidence

       improperly. In a termination of parental rights hearing, trial judge determines the

       weight to be given the testimony and the reasonable inferences to be drawn

       therefrom. If a different inference may be drawn from the evidence, the trial judge

       alone determines the credibility of the witnesses and which inferences to draw and

       which to reject. In re Hughes, 74 N.C. App. 751, 759, 300 S.E.2d 213, 218 (1985).

¶ 27         “After an adjudication that one or more grounds for terminating a parent’s

       rights exist, the court shall determine whether terminating the parent’s rights is in

       the juvenile’s best interest.” § 7B-1110(a).

                    In each case, the court shall consider the following criteria
                    and make written findings regarding the following that are
                    relevant:

                           (1) The age of the juvenile.

                           (2) The likelihood of adoption of the juvenile.

                           (3) Whether the termination of parental rights will
                           aid in the accomplishment of the permanent plan for
                           the juvenile.

                           (4) The bond between the juvenile and the parent.

                           (5) The quality of the relationship between the
                           juvenile and the proposed adoptive parent,
                                            IN RE: L.M.B.

                                           2022-NCCOA-406

                                          Opinion of the Court



                           guardian, custodian, or other permanent placement.

                           (6) Any relevant consideration.

       Id.

¶ 28         Here, the trial court properly adjudicated grounds for terminating respondent

       father’s parental rights. The dispositional order clearly states that the trial court

       “considered all factors as outlined” in § 7B-1110 and includes written findings

       addressing each of the relevant factors. We further note that these findings are

       supported by competent evidence in the record. We conclude that the trial court did

       not abuse its discretion by determining that it was in Lilly’s best interest to terminate

       respondent father’s parental rights. See In re D.M., 378 N.C. 435, 440, 2021-NCSC-

       95, ¶ 11 (discerning no abuse of discretion where the trial court made written findings

       addressing each of the factors enumerated in § 7B-1110(a) and those findings were

       supported by competent evidence presented at the termination hearing).

       C. Valid Best Interests Order

¶ 29         In this case, Judge Bradley Reid Allen, Sr., signed the best interest order as

       follows: “F. Wilkins by Bradley Reid Allen, Sr., 6/1/21.” Respondent parents contend

       the trial court’s order terminating their parental rights was invalid because the

       presiding trial judge, Frederick B. Wilkins, did not sign the best interests order. We

       disagree.

¶ 30         North Carolina General Statutes Section 1A-1, Rule 52, governs findings by
                                              IN RE: L.M.B.

                                             2022-NCCOA-406

                                            Opinion of the Court



       the trial court in non-jury proceedings. Under Rule 52, the trial court is “required to

       do three things in writing: (1) To find the facts on all issues of fact joined on the

       pleadings; (2) to declare the conclusions of law arising on the facts found; and (3) to

       enter judgment accordingly.” Coggins v. Asheville, 278 N.C. 428, 434, 180 S.E.2d 149,

       153 (1971) (purgandum) (emphasis added).                    Pursuant to § 7B-804, these

       requirements apply to juvenile proceedings. Here, the presiding judge did not sign

       the termination of parental rights order upon entry of judgment.

¶ 31         However, Rule 63 provides a procedure to follow when a district court judge is

       unavailable:

                      If by reason of death, sickness or other disability,
                      resignation, retirement, expiration of term, removal from
                      office, or other reason, a judge before whom an action has
                      been tried or a hearing has been held is unable to perform
                      the duties to be performed by the court under these rules
                      after a verdict is returned or a trial or hearing is otherwise
                      concluded, then those duties, including entry of judgment,
                      may be performed:

                      ...

                      (2) In actions in the district court, by the chief judge of the
                      district, or if the chief judge is disabled, by any judge of the
                      district court designated by the Director of the
                      Administrative Office of the Courts.

                      If the substituted judge is satisfied that he or she cannot
                      perform those duties because the judge did not preside at
                      the trial or hearing or for any other reason, the judge may,
                      in the judge’s discretion, grant a new trial or hearing.

       § 1A-1, Rule 63 (2020) (emphasis added). “The function of a substitute judge under
                                            IN RE: L.M.B.

                                            2022-NCCOA-406

                                         Opinion of the Court



       this rule is ministerial rather than judicial.” In re Savage, 163 N.C. App. 195, 197,

       592 S.E.2d 610, 611 (2004) (quotation marks and citations omitted).

¶ 32         Judge Allen did not sign the order in his own name, he signed it on behalf of

       Judge Wilkins, over a signature block with Judge Wilkins’s name typed below. There

       is no indication in the record that Judge Allen made any substantive determinations

       in this case, and the written judgment is consistent with Judge Wilkins’s oral

       rendering of judgment. Judge Allen signing the order on behalf of Judge Wilkins was

       a ministerial act consistent with the plain language of Rule 63.

                                      IV.     Conclusion

¶ 33         For the foregoing reasons, we affirm the trial court’s adjudication and

       disposition orders terminating respondent parents’ parental rights.



             AFFIRMED.

             Judges INMAN and ZACHARY concur.